     Case 1:19-cr-10081-IT Document 441 Filed 04/21/20 Page 1 of 11
                                                                         1




 1                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF MASSACHUSETTS
 2

 3      UNITED STATES OF AMERICA,                )
                                                 )
 4                      Plaintiff                )
                                                 )
 5               -VS-                            ) Criminal No. 19-10081-IT
                                                 ) Pages 1 - 10
 6      GORDON ERNST, et al,                     )
                                                 )
 7                      Defendants               )

 8
                            INTERIM STATUS CONFERENCE
 9                           (Courtroom by telephone)

10

11                      BEFORE THE HONORABLE M. PAGE KELLEY
                          UNITED STATES MAGISTRATE JUDGE
12

13

14

15

16                                      United States District Court
                                        1 Courthouse Way, Courtroom 24
17                                      Boston, Massachusetts 02210
                                        April 9, 2020, 11:07 a.m.
18

19

20

21                             LEE A. MARZILLI
                           OFFICIAL COURT REPORTER
22                       United States District Court
                         1 Courthouse Way, Room 7200
23                           Boston, MA 02210
                               (617)345-6787
24

25
     Case 1:19-cr-10081-IT Document 441 Filed 04/21/20 Page 2 of 11
                                                                      2




 1   A P P E A R A N C E S (By phone):

 2        ERIC S. ROSEN, ESQ., Assistant United States Attorney,
     Office of the United States Attorney, 1 Courthouse Way,
 3   Room 9200, Boston, Massachusetts, 02210, for the Plaintiff.

 4        NINA MARINO, ESQ., Kaplan Marino, P.C.,
     9454 Wilshire Boulevard, Suite 902, Beverly Hills, California,
 5   90212, for the Defendant Donna Heinel.

 6        SHAUN G. CLARKE, ESQ., Smyser Kaplan & Veselka LLP,
     717 Texas Avenue, Suite 2800, Houston, Texas, 77002, appearing
 7   for the Defendant William Ferguson.

 8   ALSO PRESENT:     Various government and defense counsel.

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
     Case 1:19-cr-10081-IT Document 441 Filed 04/21/20 Page 3 of 11
                                                                             3




 1                        P R O C E E D I N G S

 2              THE CLERK:    So today is Thursday, April 9, 2020, and

 3   we're on the record in Criminal Case No. 19-10081, the United

 4   States v. Gordon Ernst, et al, the Honorable M. Page Kelley

 5   presiding.

 6              THE COURT:    Okay, so good morning, everyone.        And I'll

 7   just ask Ms. Belmont, we have counsel on the phone for each of

 8   the defendants?

 9              THE CLERK:    Yes, we do.

10              THE COURT:    Okay, great.     Okay, so I'm just going to

11   talk for a minute, and then I'll hear from whoever wants to

12   speak.   Thank you for the Joint Interim Status Report, which is

13   Document 434 on the docket; and what I'm gleaning from that is

14   that these defendants, many of whom are represented by small

15   law firms or even single practitioners, are kind of struggling

16   with going through the discovery.         And so what I would propose

17   we do is just simply give everyone some additional time, both

18   the government to see if they are able to provide defendants

19   with indices or any other assistance they might be able to, and

20   for the government to let the defendants know what else is

21   coming, and then for defendants to go ahead and start working

22   through what you have and figuring out how much time you might

23   need to file motions or try to negotiate with the government

24   about what they need to turn over.

25              I will say that per Judge Gorton's order in the Sidoo
     Case 1:19-cr-10081-IT Document 441 Filed 04/21/20 Page 4 of 11
                                                                              4




 1   case, the discovery in that case he really wants to fast track,

 2   and I think the parties in that case will be occupied for the

 3   next month or so in trying to wrap up the discovery practice

 4   there.   So since we have one government team on both of these

 5   cases, I don't think I'm going to set any deadlines at this

 6   conference, but I do think I will set a status conference

 7   sooner than the parties are requesting.          I had thought I might

 8   set a conference of July 8, just a further interim status to

 9   try to get a read on where we are in this case because it may

10   be, as the discovery rolls out in the other case and motions

11   are decided in the other case, some of the issues in this case

12   get resolved that way.       Maybe not, but hope springs eternal.

13              So, anyway, I'm happy to hear from anyone on this, and

14   I'll just open this up.       And I know people are going to be

15   interrupting each other, but we'll just deal with it as best we

16   can.

17              MR. ROSEN:    Good morning, Judge.      This is Eric Rosen

18   for the government.

19              THE COURT:    Good morning.

20              MR. ROSEN:    Yeah, we're -- you know, when we provide

21   discovery in the Sidoo case, we provide essentially the same

22   discovery or very similar in this case as well, in the RICO

23   case that's 10081.

24              You know, I understand the issues of sort of going

25   through the discovery, and it certainly is voluminous, but, I
     Case 1:19-cr-10081-IT Document 441 Filed 04/21/20 Page 5 of 11
                                                                                5




 1   mean, I think what we're trying to do, what we have tried to do

 2   is, especially with these defendants, you know, obviously

 3   narrow down, you know, the documents significantly.              There's

 4   obviously a lot that's being produced that's not applicable to

 5   them.   And, you know, we've turned over 302 reports; we've

 6   turned over a lot of different things.

 7              So I guess from our side -- you know, obviously you

 8   referenced something, you know, in the next month of getting

 9   all the discovery out for the Sidoo case, so perhaps before the

10   next status conference, you know, we don't mind -- you know,

11   it's really hard, you know, very far out from trial to set out

12   exactly what documents we will be using or things like that,

13   but I'm certainly -- I think we all are -- happy to sit down

14   with, you know, each of the defendants over the phone and just

15   give them a general overview of sort of, you know, what FBI 302

16   reports or witness reports will be applicable to them, and, you

17   know, what documents that we haven't provided to them

18   previously in the reverse proffers, where we think we're going

19   and how do we see that as applicable to their case?

20              It gets a little tricky with the Defendant Heinel, who

21   is sort of at the center of, you know, alleged to be at the

22   center of a lot this, you know, the activity that obviously is

23   relevant to both the Sidoo and the RICO case.           So, you know, to

24   the extent we can provide lists of relevant students and

25   documents relevant to them, we're certainly going to do that.
     Case 1:19-cr-10081-IT Document 441 Filed 04/21/20 Page 6 of 11
                                                                                 6




 1              THE COURT:    Okay, thank you very much.       And I did

 2   study the report, so I feel that I understand there are quite a

 3   few disputes about whether the government has properly

 4   organized the discovery and so on, but I'm happy to hear any

 5   defense counsel on any subject.

 6              MS. MARINO:    Your Honor, this is Nina Marino for

 7   Dr. Heinel.     I think what the Court is proposing makes perfect

 8   sense and is very sound, especially given the rollout of the

 9   Sidoo case.     I would ask the Court if the Court would consider

10   a July 9 status conference date as opposed to a July 8 status

11   conference date.

12              THE COURT:    Oh, yes, of course.      How is July -- is

13   there anyone for whom July 9 -- well, I guess I have a

14   mediation on the 9th.      How about Friday, the 10th?           Is there

15   anyone who --

16              MS. MARINO:    That actually works for me, your Honor.

17   I apologize.     Thank you.

18              THE COURT:    How about if we just move to the 15th of

19   July?

20              (Unidentified overlapping speakers.)

21              THE COURT:    Is there anyone who cannot do the 15th?

22   Let's do the 15th.      And I know with the COVID crisis, people

23   don't know exactly what they're going to be doing in the

24   summer.    It would be a phone-in.      No one needs to appear in

25   person, or maybe we'll even try to do a Zoom-in, but you can
     Case 1:19-cr-10081-IT Document 441 Filed 04/21/20 Page 7 of 11
                                                                                7




 1   always have someone stand in for you too.          And what I think

 2   we'll be doing on the 15th, on July 15, and why don't we just

 3   say at 2:00 o'clock --

 4              MR. ROSEN:    Can it be a little bit later, just because

 5   we have the sentencing of David Sidoo that afternoon.            It's

 6   at -- I have to pull my calendar -- it's at 1:00 p.m.            I don't

 7   think it's going to go very long, but if we could do it at 2:30

 8   or 3:00.

 9              THE COURT:    Why don't we say 3:00 o'clock on July 15.

10   And what we will do, if the parties are able to file a joint

11   status report before that date, is just to generally outline --

12   it doesn't have to be in great detail -- what the remaining

13   discovery disputes are; and if the government has additional

14   discovery to provide after that date, you could list it perhaps

15   and indicate when you think you want to hand it over.            And then

16   we can just figure out how much time do the parties need to

17   complete discovery, the production of discovery, and then to

18   file the motion.     And I'm anticipating that will go into August

19   or early September, so --

20              MR. CLARKE:    Your Honor, this is Shaun Clarke for Bill

21   Ferguson, and I just wanted to follow up on one thing.            And I

22   do appreciate, I know as Eric said, they highlighted for us

23   documents pertinent to Bill.        But given that we're all charged

24   in a RICO conspiracy, we really kind of have to evaluate the

25   bigger picture too.      And I know the government has indicated a
     Case 1:19-cr-10081-IT Document 441 Filed 04/21/20 Page 8 of 11
                                                                          8




 1   comprehensive index will be forthcoming, and I would say the

 2   sooner we get that, the further we'll probably be along by

 3   July 15.

 4              THE COURT:    Okay.   I think what I'm going to do is ask

 5   the government to work on that and see what you're able to do,

 6   and maybe on July 15 we can address that, if that is still an

 7   outstanding issue.

 8              You know, just to give you some rough idea, I have

 9   spoken with Judge Talwani, and it's her view at this time -- I

10   mean, she can't really be locked into this obviously -- but

11   that if the Sidoo case is going to have two trials and one

12   would be in September -- and I think the other would be in

13   November for the second trial, Mr. Rosen?

14              MR. ROSEN:    It's October, October 5, and then there's

15   a January trial.

16              THE COURT:    Okay, so I think her view at this time --

17   and, again, this is not set in stone -- is that this trial

18   would need to be after that, so after the January, the second

19   Sidoo trial.     So while that isn't set in stone, it should give

20   you some reassurance that you have a longer timeline, obviously,

21   than the Sidoo case.      So if that turns out to be right, I think

22   we can spend the status date in July and then the next status

23   date just seeing how much progress can everyone make on the

24   government getting indices to people and people feeling like

25   they can wrap their minds around the discovery.
     Case 1:19-cr-10081-IT Document 441 Filed 04/21/20 Page 9 of 11
                                                                                9




 1               And, Mr. Clarke, I know exactly what you're talking

 2   about with regard to the RICO counts, and you do need to kind

 3   of receive and digest all the discovery.          But I would encourage

 4   the defendants to at least consider working together on this

 5   effort because otherwise it's just going to be really

 6   monumental, and you're going to be duplicating a lot of your

 7   efforts.    So, you know, obviously it's up to you who to work

 8   with, but I know the Federal Defenders routinely handle big

 9   document cases, and they know what they're doing.            And I don't

10   know, I can't tell off the top of my head, but if there's

11   anyone going to trial with an appointed counsel, the CJA has

12   some funds for people to try to organize discovery.              So,

13   anyway, I would just encourage you not to totally rely on the

14   government for those efforts.

15               MR. CLARKE:    Point well taken, your Honor.         Thank you.

16               THE COURT:    So I think I will definitely exclude the

17   time till July 15, and I don't know -- who else would like to

18   bring up something?

19               MR. ROSEN:    Judge, I'm sorry.     This is Eric Rosen

20   again.     A colleague is reminding me that the sentencing

21   actually of David Sidoo -- it was improperly put into my

22   calendar -- it is at 3:00 o'clock.         Would it be possible to

23   move the status conference back to 2:00 o'clock?

24               THE COURT:    Sure.

25               MR. ROSEN:    Sorry about that.
     Case 1:19-cr-10081-IT Document 441 Filed 04/21/20 Page 10 of 11
                                                                            10




 1               THE COURT:    No problem.    Would it be better to do it

 2    maybe at 1:00 o'clock?      Is that giving you a little more

 3    breathing room?

 4               MR. ROSEN:    Yeah, I mean, that's fine for us.       I don't

 5    know that the -- I assume the sentencing will continue, but

 6    obviously it depends on where we are with COVID.

 7               THE COURT:    Okay, so why don't we say July 15 at 1:00

 8    o'clock.   How's that?     Does anyone have a problem with that?

 9    Okay.   And I'll exclude the time to July 15, and then we'll

10    just see everyone then and check in about how everything is

11    progressing.

12               MR. CLARKE:    Thank you, Judge.

13               THE COURT:    Okay.   All right, thank you, everybody.

14               (Adjourned, 11:21 a.m.)

15

16

17

18

19

20

21

22

23

24

25
     Case 1:19-cr-10081-IT Document 441 Filed 04/21/20 Page 11 of 11
                                                                       11




 1                             C E R T I F I C A T E

 2

 3
      UNITED STATES DISTRICT COURT )
 4    DISTRICT OF MASSACHUSETTS    ) ss.
      CITY OF BOSTON               )
 5

 6

 7              I, Lee A. Marzilli, Official Federal Court Reporter,

 8    do hereby certify that the foregoing transcript, Pages 1

 9    through 10 inclusive, was recorded by me stenographically at

10    the time and place aforesaid in Criminal No. 19-10081-IT,

11    United States of America v. Gordon Ernst, et al, and thereafter

12    by me reduced to typewriting and is a true and accurate record

13    of the proceedings.

14              Dated this 21st day of April, 2020.

15

16

17

18

19
                      /s/ Lee A. Marzilli
20                    __________________________________
                      LEE A. MARZILLI, CRR
21                    OFFICIAL COURT REPORTER

22

23

24

25
